DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “said” has been recited several times in lines 3-4 and legal term “comprising” has been recited on last line, which is recommended to be replaced with -including- . Correction is required. See MPEP  608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “muscle stimulating element configured to provide muscle stimulation” in claims 1, 4, 12 and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “activate the muscle stimulating element according to one or more activation patterns adapted to provide one or more treatments to the skin tissue, the one or more treatments comprising skin tightening” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the originally filed specification on p. 5, lines 3-5  only discloses “Additionally, the RF energy 130 heats collagen fibers and stimulates fibroblast metabolism resulting in tightening of the skin 120 and an increase in new collagen production” and thus fails to provide support for activating the muscles stimulating element adapted to providing treatment comprising skin tightening as claimed.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “said one or more treatments to the skin tissue comprise at least one of the following: reducing distance between epidermis layer and the muscle layer, and fibroblast metabolism and/or collagen production in a skin layer above the muscle layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the originally filed specification on p. 5, last 2 lines only discloses “Optionally, after applying fat reduction device 110 the distance between the muscles 150 and the epidermal layer 160 is reduced due to the exit of liquefied fat from the fat cells 210 of the adipose layer 140” and thus fails to provide support for activating the muscles stimulating element adapted to providing one of the following treatments comprising reducing distance between epidermis layer and the muscle layer, and fibroblast metabolism and/or collagen production in a skin layer above the muscle layer as claimed.
The remaining claims are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 14, “the muscles” lacks antecedent basis
Regarding claim 6, “the treated person” lacks antecedent basis
Regarding claim 11, the claim depends on itself, which render the scope of the claim unclear and indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s)  1-6 and  11-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ron Edoute et al. (US 2010/0016850).
Regarding claim 1, Ron Edoute et al. discloses a method of treating a person's skin tissue (see abstract and [0094]), comprising: 
providing a skin tissue treatment apparatus 10 (fig. 1a-b, see [0163]) comprising: 
a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide muscle stimulation to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]) , 
a handheld applicator (including ‘two electrodes in a shape of a pair of gloves’, see [0199]. Note: gloves inherently comprehend ‘handheld’) configured to be placed in vicinity of the skin tissue to deliver said muscle stimulation (‘provides electro massaging to the skin which contracts the muscles’, see [0162]) from said muscle stimulating element 2 (see [0177]) to the muscle layer located below the skin tissue (see [0201]); and 
providing a control board 1 (‘controller 1’, see fig. 1b and [0016]) configured and operable to activate the muscle stimulating element 2 (see [0016]) according to one or more activation patterns (“selection”, see [0016]) adapted to provide one or more treatments to the skin tissue, the one or more treatments comprising skin tightening (‘skin tightening’, see [0150]).
Regarding claims 2-6 and 13-14, Ron Edoute et al. discloses  wherein said one or more treatments to the skin tissue comprise at least collagen production in a skin layer above the muscle layer (‘stimulates collagen regeneration to nourish the skin’, see [0151]);  wherein said handheld applicator comprises one or more heads (‘two electrodes in a shape of a pair of gloves’, see [0199]. Note: pair of gloves is considered equivalent structures of one or more heads) configured to contact the skin tissue during said one or more treatments; said one or more heads comprise one or more electrodes in electrical communication with said muscle stimulating element (‘two electrodes in a shape of a pair of gloves’, see [0199]; wherein said muscle stimulating element comprises an electrical pulse generator (‘electrical signal generator 2’, see [0156]; and “applying electrical signal pulses”, see [0217]) configured to provide electrical muscle stimulation signal (EMS) to the muscles (“stimulates the muscles”, see [0152]) in the muscle layer located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]) , and wherein said one or more electrodes are configured to deliver the electrical muscle stimulation signal to the skin tissue (see abstract and [0012]);  wherein said activation pattern of said EMS is user selectable (“enable selection of each said electrical signals applied to said region” and “wherein said selection is performed by patient”, see [0016]-[0017]); and includes intensity (amplitude) or frequency (see [0047]), thereby enabling to optimize the one or more treatments for different positions on body of the treated person (“desired skin region”, see [0150])
Regarding claim 11, as best understood,  Ron Edoute et al. discloses  wherein said control board is configured and operable to activate said muscle stimulation and pressure application simultaneously (“additionally comprise step of applying massage to said region prior to and/or during and/or after said step of applying said electrical signal”, see [0243])
Regarding claim 12, Ron Edoute et al. discloses a system for treating a person's skin tissue (see abstract and [0094]), comprising: 
a skin tissue treatment apparatus 10 (fig. 1a-b, see [0163]) comprising: 
a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide muscle stimulation to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]) , 
a handheld applicator (including ‘two electrodes in a shape of a pair of gloves’, see [0199]. Note: gloves inherently comprehend ‘handheld’) configured to be placed in vicinity of the skin tissue to deliver said muscle stimulation (‘provides electro massaging to the skin which contracts the muscles’, see [0162]) from said muscle stimulating element 2 (see [0177]) to the muscle layer located below the skin tissue (see [0201]); and 
a control board 1 (‘controller 1’, see fig. 1b and [0016]) configured and operable to activate the muscle stimulating element 2 (see [0016]) according to one or more activation patterns (“selection”, see [0016]) adapted to provide one or more treatments to the skin tissue, the one or more treatments comprising skin tightening (‘skin tightening’, see [0150]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-10, 12 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Ron Edoute et al. 
Regarding claims 1-2, Altshuler et al. ‘079 discloses a method of treating a person's skin tissue (see abstract), comprising:
providing a skin tissue treatment apparatus (fig. 4 and abstract) comprising:
a stimulating element configured to provide electrical stimulation  to the skin tissue (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation”, see [0070]); 
a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the skin tissue to deliver said electrical stimulation (“electro-stimulation by AC/DC”, see [0070]) from said stimulating element (“suitable electrical stimulation source”, see [0070])  to the skin tissue; and 
providing a control board (“control unit”, see fig. 4 and [0054]) configured and operable to activate  the stimulating element according to one or more activation patterns adapted to provide one or more treatments to the skin tissue (“electric stimulation”, see [0076]).
Altshuler et al. ‘079 teaches that the stimulating element configured to provide electrical stimulation (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose providing muscle stimulation (MS) to a muscle layer located below the skin tissue and wherein activation patterns of the muscle stimulating element adapted to provide one or more treatments comprising skin tightening and collagen production. 
However, Ron Edoute et al. teaches a similar method of increasing skin beautification at a region of a patient’s skin(see abstract), wherein the method provides a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide muscle stimulation (MS) to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]). Ron Edoute et al. also teaches a control board 1 (‘controller 1’, see fig. 1b and [0016]) configured and operable to activate the muscle stimulating element 2 (see [0016]) according to one or more activation patterns (“selection”, see [0016]) adapted to provide one or more treatments to the skin tissue comprising skin tightening (‘skin tightening’, see [0150]) and collagen production (“collagen re-growth”, see [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. ‘079 such that the stimulating element configured to provide muscle stimulation to a muscle layer located below the skin tissue and wherein activation patterns of the muscle stimulating element adapted to provide one or more treatments comprising skin tightening and collagen production, as taught and suggested by Ron Edoute et al., for the purpose of increasing skin beautification at a region of a patient’s skin (see abstract) by providing skin tightening and lifting, smoothes wrinkles, stimulation of collagen re-growth, enrichment skin cells with oxygen and nutrition (see [0133])
Regarding claims 3, 8-10 and 17-19, Altshuler et al. ‘079 teaches the handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) comprises one or more heads configured to contact the skin tissue during said one of more treatments (“applicator over the patient's skin”, see [0013]; and “handpiece can be manually or mechanically scanned along the skin surface”, see fig. 8 and [0059]),  further comprising pressing the handheld applicator (“applicator may also include a massager, vibrator or other mechanical stimulation device”, see [0070]) against the person's skin tissue by applying a positive or a negative pressure on the skin tissue by one or more heads carried by the handheld applicator during the one or more treatments (“additional stimulating implement can be integrated into the applicator (see FIG. 8b)…The implement can be, for example, mechanical (knitting, rolling, or pulling action) or vacuum (negative/positive pressure in the treatment area)”, see [0076]); wherein said one or more heads are configured to apply the positive pressure by vibrating (“vibrator 5’, see fig. 8 and [0059]); further providing a vacuum source and wherein said one or more heads are configured to apply the negative pressure by suction (“vacuum (negative/positive pressure in the treatment area)”, see [0076]).
Regarding claim 12, Altshuler et al. ‘079 discloses a system for treating a person's skin tissue (see abstract), comprising:
a skin tissue treatment apparatus (fig. 4 and abstract) comprising:
a stimulating element configured to provide electrical stimulation  to the skin tissue (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation”, see [0070]); 
a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the skin tissue to deliver said electrical stimulation from said stimulating element to the skin tissue (“electro-stimulation by AC/DC”, see [0070]); and 
a control board (“control unit”, see fig. 4 and [0054]) configured and operable to activate  the stimulating element according to one or more activation patterns adapted to provide one or more treatments to the skin tissue (“electric stimulation”, see [0076]).
Altshuler et al. ‘079 teaches that the stimulating element configured to provide electrical stimulation (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose providing muscle stimulation (MS) to a muscle layer located below the skin tissue and wherein activation patterns of the muscle stimulating element adapted to provide one or more treatments comprising skin tightening. 
However, Ron Edoute et al. teaches a similar a system for increasing skin beautification at a region of a patient’s skin(see abstract), wherein the system comprising a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide muscle stimulation (MS) to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]). Ron Edoute et al. also teaches a control board 1 (‘controller 1’, see fig. 1b and [0016]) configured and operable to activate the muscle stimulating element 2 (see [0016]) according to one or more activation patterns (“selection”, see [0016]) adapted to provide one or more treatments to the skin tissue, the one or more treatments comprising skin tightening (‘skin tightening’, see [0150]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. ‘079 such that the stimulating element configured to provide muscle stimulation MS to a muscle layer located below the skin tissue and wherein activation patterns of the muscle stimulating element adapted to provide one or more treatments comprising skin tightening, as taught and suggested by Ron Edoute et al., for the purpose of increasing skin beautification at a region of a patient’s skin (see abstract) by providing skin tightening and lifting, smoothes wrinkles, stimulation of collagen re-growth, enrichment skin cells with oxygen and nutrition (see [0133])
Regarding claim 20, Altshuler et al. ‘079 discloses wherein said handheld applicator comprises one or more sensors (“sensors”, see [0059], [0069] and [0075])  configured to provide measurements indicative of the one or more treatments to the control board, wherein said control board is configured to determine parameters of the activation patterns based on the one or more sensors measurements (see [0069] and [0075]). 
Claims 7 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ron Edoute et al. in view of Slatkine et al. (US 2008/0215039)
Regarding claims 7 and 15-16, Ron Edoute et al. does not disclose said one or more electrodes comprise one or more monopolar electrodes, and wherein respective one or more return electrodes are located outside the handheld applicator,  or wherein said one or more electrodes comprise one or more multipolar electrode arrangements comprising at least bi-polar electrodes.  However, Slatkine et al. teaches a method and system for treatment of the skin , the system comprising a pulsed energy source for directing suitable electromagnetic waves to the skin target, wherein the energy source is either a bipolar generator which generates alternating voltage applied to the skin surface via wires and electrodes or a monopolar  generator with a separate ground electrode (see [0236]) and/or a return electrode  (“monopolar field 784 …terminates at a return electrode placed on a bodily portion”, see [0370]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Ron Edoute et al. ‘s reference  such that the one or more electrodes comprise one or more monopolar electrodes, and wherein respective one or more return electrodes are located outside the handheld applicator,  or wherein said one or more electrodes comprise one or more multipolar electrode arrangements comprising at least bi-polar electrodes, as taught and suggested by Slatkine et al. , for the purpose of providing suitable monopolar energy source which is generally employed when deep skin tightening is needed, such as for skin of the abdomen with cellulite treatment and/or suitable bipolar energy source which is generally employed for more superficial skin tightening such as with respect to facial treatment (see [0368])
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/907,252  in view of Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/907,252  in view of Ron Edoute et al. and/or Slatkine teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No.  17/678,484  in view of Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/678,484 in view of Ron Edoute et al. and/or Slatkine teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/685,839 in view of Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/685,839    in view of Ron Edoute et al. and/or Slatkine  teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,821 in view of Ron Edoute et al. and/or Slatkine teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/714,249 in view Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,249 in view of Ron Edoute et al. and/or Slatkine teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-23 of copending Application No.  17/714,258 in view of Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,258 in view of Ron Edoute et al. and/or Slatkine teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No.  17/718,992 in view of Ron Edoute et al. and/or Slatkine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/718,992 in view of Ron Edoute et al. and/or Slatkine teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingle et al. ’441 discloses  device and  method for treating tissue with application of energy with electrodes. Altshuler et al. ’103  teaches a device and method for dermatological treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/           Primary Examiner, Art Unit 3785